DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 6-7 are objected to because of the following informalities:  Claims 6 and 7 recite the limitation of the cutout, however, the cut out for claims 6-7 lack antecedent basis as the cutout is first mentioned in claim 2. Claims 6-7 are dependent on claim 1 and thus lacks antecedent basis. Examiner recognizes the cutout is meant to reference the cutout in claim 2 therefore a claim objection is cited rather than a 112b rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vega (WO 2007111600, cited in IDS).

Regarding claim 1, Vega teaches a battery having:
a housing (housing 2) having at least two cells (Figure 1, packs 5) and a cell wall provided between the two cells (Figure 1; partitions 3);
a plurality of elements provided within the cells (Figure 1; negative and positive plate 7 and 6);
	a battery strap cast onto two of the elements and directly connecting two of the elements in series through the cell wall (Figure 2; straps 11 and 13);
a common headspace defined by the cell wall (Description paragraph 2; partitions 3 having an orifice 10 in alternating side positions);
wherein the battery strap has a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge (Figure 2, straps are rectangular in shape).

Regarding claim 2, Vega teaches all of the claim limitations of claim 1 above. Vega further teaches wherein the common headspace is defined by a cutout in the cell wall (Figure 1, orifice 10 is a cutout region) and the battery strap connects two elements through the cutout (Summary of invention paragraph 1; Figure 2 and 3).

Regarding claim 3, Vega teaches all of the claim limitations of claim 1 above.  Vega further teaches wherein the battery straps comprise a first, second, third, fourth, and fifth connecting strap (Figure 2, five connecting straps).

Regarding claim 4, Vega teaches all of the claim limitations of claim 3 above. Vega further teaches wherein the first, second, and third connecting strap are provided in a first row and the fourth and fifth straps are provided in a second row opposite the first row (Figure 2; two rows with one row having three straps and the other having 2 straps and are opposite each other).

Regarding claim 5, Vega teaches all of the claim limitations of claim 4 above. Vega further teaches wherein the second row further comprises two end straps (Figure 2, end straps are shown as being connected to the terminals).

Regarding claim 8, Vega teaches a battery having:
a housing (Figure 1, housing 2) having cells and cell walls (Figure 1, packs 5 and cell walls 3), the cell walls each having a cutout (orifice 10);
a plurality of battery elements provided within the cells (packs 5, positive and negative plates 6 and 7;
a plurality of battery straps connecting the plurality of battery elements in series (Figure 2, straps 13 and 11), each battery strap extending through a cell wall through a cutout (Figures 2 and 3);
a common headspace defined by the cutout (Figure 1, orifice 10 is the cutout);
wherein the battery strap has a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge (Figure 2, straps are rectangular in shape).

Regarding claim 11, Vega teaches all of the claim limitations of claim 8 above. Vega further teaches wherein the battery straps comprise five connecting straps and two end straps (Figure 2, end straps are considered the straps connected to terminals 15 and 16).

Regarding claim 12, Vega teaches all of the claim limitations of claim 11 above. Vega further teaches wherein the battery straps comprise a first row having three connecting straps (Figure 2; first row is the row closest to the top that contains 3 connecting straps) and a second row comprising two connecting straps and two end straps (second row is the row closest to the bottom that contains 2 connecting straps and 2 end straps with terminals 15 and 16 protruding from the end straps).

Regarding claim 13, Vega teaches a battery comprising:
six cells, each cell being divided by a cell wall (Figure 1, partitions 3);
seven straps, the straps being arranged in two rows (Figure 2, straps 13 and 11), a first row having a first connecting strap, a second connecting strap, and a third connecting strap (Figure 2, first row is the row closest to the top that contains 3 connecting straps);
a second row having a fourth connecting strap and a fifth connecting strap (Figure 2, second row is the row closest to the bottom that contains 2 connecting straps and 2 end straps with terminals 15 and 16 protruding from the end straps);
the first, second, third, fourth, and fifth connecting straps directly connecting the six cells in series through the cell walls (Figure 2 and 3); and a common headspace defined by the cell walls (Figure 1 or 2, orifice 10).

Regarding claim 14, Vega teaches all of the claim limitations of claim 13 above. Vega further teaches wherein the connecting strap has a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge (Figure 2, straps are rectangular in shape).

Regarding claim 15, Vega teaches all of the claim limitations of claim 13 above. Vega further teaches wherein the cells are separated by five cell walls, each cell wall having a cutout (Figure 2, five partitions 3 each with an orifice 10).

Regarding claim 16, Vega teaches all of the claim limitations of claim 15 above. Vega further teaches wherein each connecting strap passes through the cutout to connect adjacent battery elements (Figure 2 and Figure 3; interconnecting bridges 12 are taken as an extension of the connecting straps and connect battery elements through the orifice).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vega (WO 2007111600) in view of Deprill (US 3253962).

Regarding claim 6 and 7, Vega teaches all of the claim limitations of claim 1 above. Vega fails to teach wherein the cutout has a cutout width and height and the straps have a strap width and height and the cutout width and height is larger than the strap width and height.
Deprill discloses a multi-cell storage battery. Deprill teaches wherein intercell connectors (Deprill 52 and 54) are received by the recesses 26 with clearance all around (Deprill Col. 2 lines 52-65). The clearance can then filled in with a material to seal the battery against leakage of electrolyte (Deprill Col. 3 lines 1-13).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Deprill’s into Vega’s battery to make the orifice larger than the connecting strap through which the connecting strap is inserted and connects the battery such that clearance is all around meaning that the orifice is larger in both height and width than the connecting straps.

Regarding claims 9 and 10, Vega teaches all of the claim limitations of claim 8 above. Vega fails to teach wherein the cutout has a cutout width and height and the straps have a strap width and height and the cutout width and height is larger than the strap width and height.
Deprill discloses a multi-cell storage battery. Deprill teaches wherein intercell connectors (Deprill 52 and 54) are received by the recesses 26 with clearance all around (Deprill Col. 2 lines 52-65). The clearance can then filled in with a material to seal the battery against leakage of electrolyte (Deprill Col. 3 lines 1-13).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Deprill’s into Vega’s battery to make the orifice larger than the connecting strap through which the connecting strap is inserted and connects the battery such that clearance is all around meaning that the orifice is larger in both height and width than the connecting straps.

Regarding claims 17 and 18, Vega teaches all of the claim limitations of claim 15 above. Vega fails to teach wherein each cutout has a cutout height and a cutout width which is larger than a connecting strap height and width. 
Deprill discloses a multi-cell storage battery. Deprill teaches wherein intercell connectors (Deprill 52 and 54) are received by the recesses 26 with clearance all around (Deprill Col. 2 lines 52-65). The clearance can then filled in with a material to seal the battery against leakage of electrolyte (Deprill Col. 3 lines 1-13).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Deprill’s into Vega’s battery to make the orifice larger than the connecting strap through which the connecting strap is inserted and connects the battery such that clearance is all around meaning that the orifice is larger in both height and width than the connecting straps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meadows et al. (US 6468318). Meadows discloses a storage battery and a method for creating an interface which prevents cell discharge by employing intercellular plate straps electrically connected to battery plate lugs. Meadows teaches wherein notches are formed (Figure 1) and the strap plates extend through the notch of the case partitions and that a tight interface fit is achieved as the strap plates are substantially equal in size to the notches.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727